         Case 1-19-41320-nhl     Doc 39     Filed 08/08/19    Entered 08/08/19 18:32:02




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
___________________________________________X

In re:

 MITCHELL LANE NY, LLC,

                        Debtor.
___________________________________________X

MITCHELL LANE NY, LLC,

                               Plaintiff,                    Chapter 11

                -v-                                          Case No. 19-41320 (NHL)

HSBC BANK USA, NATIONAL ASSOCIATION                          Adv. Proc. No. 19-01088
AS TRUSTEE FOR PHH-2007-1,

                        Defendant.
___________________________________________X

                              ANSWER and COUNTERCLAIMS


          Defendant, HSBC Bank USA, National Association as Trustee for PHH 2007-1 by its

servicer PHH MORTGAGE (the “Secured Creditor”) by and through its undersigned counsel, as

and for its Answer to the Complaint of Plaintiff, Mitchell Lane NY, LLC (“Plaintiff” or “Debtor”),

dated June 28, 2019 (the “Complaint”), states as follows:

          1.    Denies knowledge or information sufficient to form a belief to each and every

allegation contained in paragraphs 1, 2, 3 & 4 of the Complaint and refers all questions of law to

the Court.

          2.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraphs 5 & 6 of the Complaint and respectfully refers to the Richmond


                                                1
      Case 1-19-41320-nhl       Doc 39    Filed 08/08/19     Entered 08/08/19 18:32:02




County Clerk’s Docket and the documents themselves for their respective contents, which speak

for themselves.

       3.     Denies knowledge or information sufficient to form a belief to each and every

allegation contained in paragraph 7 of the Complaint and avers that according to the Memorandum

of Sale, dated December 7, 2017, under Case No. 16-CV-2224 in the U.S. District Court, EDNY,

[Dist. Crt. Proc. Dkt No. 43] Gustavia Home, LLC was the highest bidder at the December 7, 2017

foreclosure sale of the property, located at 35 Mitchell Lane, Staten Island, New York 10314 (the

“Property”) subject to all liens, for the sum of $126,183.86. Although Gustavia Home LLC was

the highest bidder at the abovementioned foreclosure sale, the Referee’s Deed in Foreclosure,

dated January 22, 2018, transferred the Property to Debtor. See Referee’s Deed in Foreclosure,

dated January 22, 2018 and recorded April 12, 2018, Land Doc No. 695266.

       4.     Denies each and every allegation contained in paragraph 8 of the Complaint and

avers that on June 27, 2005, non-debtor borrower Glenn Bernandez (the “Borrower”) executed and

delivered a Promissory Note and a Mortgage securing payment of the Note in the amount of

$390,450.00 in favor of Mortgage Electronic Registration Systems, Inc. (“MERS”), as nominee

for lender, PHH Mortgage Corporation and its successors and assigns, as mortgagee, pursuant to

which Borrower mortgaged the Property (the “First Mortgage”) and that all said documents speak

for themselves.

       5.     Denies each and every allegation in paragraph 9 of the Complaint and avers that on

December 5, 2006, Borrower executed and delivered a Promissory Note and a Mortgage securing

payment of the Note in the amount of $13,550.00 in favor of MERS, as nominee for lender, PHH

Mortgage Corporation and its successors and assigns, as mortgagee, pursuant to which Borrower

mortgaged the Property (the “Second Mortgage”). On December 6, 2006, Borrower duly executed


                                               2
      Case 1-19-41320-nhl       Doc 39     Filed 08/08/19    Entered 08/08/19 18:32:02




and delivered a note whereby Borrower promised to pay the sum of $404,000.00 plus interest as

set forth on the note (the “Consolidated Note”). On December 6, 2006, to secure the payment of

the sum represented by the Consolidated Note, Borrower duly executed and delivered a

Consolidation, Extension, Modification Agreement (the “CEMA”) in favor of MERS, as nominee

for lender, PHH Mortgage Corporation and its successors and assigns, as mortgagee, pursuant to

which Borrower mortgaged the Property. The CEMA consolidated the First Mortgage and Second

Mortgage and such documents speak for themselves.

       6.      Denies each and every allegation in paragraph 10 of the Complaint and avers that

the First Mortgage, Second Mortgage and CEMA were later assigned to Secured Creditor and all

relevant documents speak for themselves.

       7.      Denies each and every allegation in paragraph 11 of the Complaint and avers that

on or about February 21, 2012, Borrower executed a Loan Modification Agreement with Secured

Creditor, which amended and supplemented the CEMA and the Consolidated Note. The Loan

Modification Agreement increased the amount secured by the CEMA by the amount of the

Borrower’s then existing arrears. The Loan Modification Agreement did not provide Borrower

with any new or additional funds.

       8.      Denies each and every allegation in paragraph 12 of the Complaint and avers that

on March 6, 2019, Debtor filed a voluntary petition pursuant to chapter 11 of the Bankruptcy Code

without any supporting schedules.

       9.      Denies each and every allegation in paragraph 13 of the Complaint and avers on

May 15, 2019, Secured Creditor filed its Proof of Claim and that the Secured Creditor’s Proof of

Claim speaks for itself.




                                               3
      Case 1-19-41320-nhl          Doc 39   Filed 08/08/19     Entered 08/08/19 18:32:02




        10.     Denies each and every allegation in paragraph 14 of the Complaint and begs leave

of this Court to refer to the documents themselves to establish the contents thereof.

        11.     Denies each and every allegation in paragraph 15 of the Complaint and respectfully

refers all questions of laws to the Court and begs leave of this Court to refer to the documents

themselves to establish the contents thereof.

        12.     Denies each and every allegation in paragraph 16 of the Complaint and respectfully

refers all questions of laws to the Court and begs leave of this Court to refer to the documents

themselves to establish the contents thereof.

              AS AND FOR AN ANSWER TO THE FIRST CAUSE OF ACTION

        13.     In response to paragraph 17 of the Complaint, Secured Creditor repeats and

reiterates each of the above answers to paragraphs 1 to 12 of the Complaint with the same force

and effect as if fully set forth herein.

        14.     Denies knowledge or information sufficient to form a belief to each and every

allegation contained in paragraphs 18, 19, 20, 21, and 22 of the Complaint and refers all questions

of law to the Court.

        15.     Denies each and every allegation contained in paragraph 23 of the Complaint and

avers that on June 27, 2005, Borrower executed and delivered a Promissory Note and a Mortgage

securing payment of the Note in the amount of $390,450.00 in favor of MERS, as nominee for

lender, PHH Mortgage Corporation and its successors and assigns, as mortgagee, pursuant to

which Borrower mortgaged the Property (the “First Mortgage”). On December 5, 2006, Borrower

executed and delivered a Promissory Note and a Mortgage securing payment of the Note in the

amount of $13,550.00 in favor of MERS, as nominee for lender, PHH Mortgage Corporation and




                                                 4
      Case 1-19-41320-nhl          Doc 39   Filed 08/08/19       Entered 08/08/19 18:32:02




its successors and assigns, as mortgagee, pursuant to which Borrower mortgaged the Real Property

(the “Second Mortgage”). And that all aforementioned documents speak for themselves.

        16.     Denies each and every allegation contained in paragraph 24 of the Complaint and

avers that On December 6, 2006, Borrower duly executed and delivered a note whereby Borrower

promised to pay the sum of $404,000.00 plus interest as set forth on the note (the “Consolidated

Note”). On December 6, 2006, to secure the payment of the sum represented by the Consolidated

Note, Borrower duly executed and delivered a Consolidation, Extension, Modification Agreement

(the “CEMA”) in favor of MERS, as nominee for lender, PHH Mortgage Corporation and its

successors and assigns, as mortgagee, pursuant to which Borrower mortgaged the Property. The

CEMA consolidated the First Mortgage and Second Mortgage and begs leave of this Court to refer

to the documents themselves to establish the contents thereof.

        17.     Denies each and every allegation in paragraph 25 of the Complaint and respectfully

refers all questions of laws to the Court and begs leave of this Court to refer to the documents

themselves to establish the contents thereof.

        18.     Denies knowledge or information sufficient to form a belief to each and every

allegation contained in paragraph 26 of the Complaint and refers all questions of law to the Court.

              AS AND FOR AN ANSWER TO THE SECOND CAUSE OF ACTION

        19.     In response to paragraph 27 of the Complaint, Secured Creditor repeats and

reiterates each of the above answers to paragraphs 1 to 18 of the Complaint with the same force

and effect as if fully set forth herein.

        20.     Denies knowledge or information sufficient to form a belief to each and every

allegation contained in paragraphs 28, 29, 31 & 32 of the Complaint, refers all questions of law to




                                                5
      Case 1-19-41320-nhl            Doc 39   Filed 08/08/19   Entered 08/08/19 18:32:02




the Court and begs leave of this Court to refer to the documents themselves to establish the contents

thereof.

       21.     Denies each and every allegation in paragraph 30 of the Complaint and respectfully

refers all questions of laws to the Court and begs leave of this Court to refer to original documents

to establish the contents thereof.

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       22.     On or about September 13, 2012, Secured Creditor filed a foreclosure proceedings

against Borrower with respect to the Property. See HSBC Bank USA, National Association as

Trustee for PHH 2007-1 v. Glenn Bernandez et. a.l, Index No. 130705 (the “Senior Lienholder’s

Foreclosure Action”). The Clerk’s minutes of the Senior Lienholders Foreclosure Action is

annexed hereto as Exhibit A.

       23.     The Senior Lienholder’s Foreclosure Action included Gustavia Home, LLC’s

predecessor (i.e. MERS as nominee for Aegis Wholesale Corporation) as a party defendant. See

Judgment of Foreclosure, entered on June 4, 2018 annexed hereto as Exhibit B.

       24.     On June 4, 2018, Secured Creditor obtained a Judgment of Foreclosure with respect

to the Property (the “Secured Creditor’s Foreclosure Judgment”). See Judgment of Foreclosure,

entered on June 4, 2018 annexed hereto as Exhibit B.

       25.     Debtor is barred from asserting the claims raised in the Complaint by the Rooker-

Feldman doctrine.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       26.     Secured Creditor repeats and reiterates each of the above Affirmative Defenses with

the same force and effect as if fully set forth herein.




                                                   6
      Case 1-19-41320-nhl           Doc 39     Filed 08/08/19     Entered 08/08/19 18:32:02




        27.        Debtor is barred from asserting the claims raised in the Complaint by the doctrine

of collateral estoppel.

                            AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        28.        Secured Creditor repeats and reiterates each of the above Affirmative Defenses with

the same force and effect as if fully set forth herein.

        29.        Debtor is barred from asserting the claims raised in the Complaint by the doctrine

of res judicata.

                      AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        30.        The Complaint fails to state a claim upon which relief may be granted.

                        AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

        31.        Debtor is not a party to Secured Creditor and Borrower’s Consolidated Notes,

CEMA, Loan Modification Agreement or to the underlying notes and mortgages related thereto.

        32.        Debtor lacks standing to assert the claims raised in the Complaint.

                        AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

        33.        Debtor is barred from asserting the claims raised in the Complaint since the

Property was sold subject to all liens.

                      AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

        34.        Debtor is barred from recovery by the doctrines of laches, waiver, estoppel and

unclean hands.

                      AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        35.        Secured Creditor invokes doctrine of equitable estoppel.




                                                    7
      Case 1-19-41320-nhl        Doc 39     Filed 08/08/19     Entered 08/08/19 18:32:02




                      AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       36.     Service of Complaint upon Secured Creditor was improper and ineffective in that

it failed to comply with the requirements of law and rules of court.

                         AS AND FOR A TENTH AFFIRMATIVE DEFENSE

       37.     The action is barred by the Statute of Limitations.

                AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

       38.     One or more defenses are founded upon documentary evidence.

                  AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

       39.     The Complaint is wholly without merit and filing of same is deemed frivolous

conduct by the Debtor.

                AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

       40.     The Debtor’s claims are barred by the doctrine of unjust enrichment.

                                      COUNTERCLAIM

       41.     On or about April 27, 2016, Gustavia Home Loans (the “Junior Mortgagee”)

initiated a foreclosure action against Borrower on the alleged junior mortgage on the Property in

the U.S. District Court, Eastern District of New York. See Gustavia Home, LLC, v. Glenn

Bernandez, et al., Civil Action No. 16-2224 (MKB)RLM) (the “Dist. Crt. Proc.”)

       42.     Junior Mortgagee failed to include Secured Creditor as a party defendant in its

foreclosure action.

       43.     The Junior Mortgagee served Borrower with the Summons and Complaint in

person and by mail at Borrower’s “place of residence” listed as “4 Rumson Road, Staten Island,

New York 10314”. See Affidavits of Service [Dist. Crt. Proc., Dkt No. 25-3] annexed hereto as

Exhibit C. During its foreclosure action, Junior Mortgagee did not serve Borrower at the Property


                                                 8
      Case 1-19-41320-nhl        Doc 39     Filed 08/08/19     Entered 08/08/19 18:32:02




although Debtor is alleging that Borrower is currently residing in the basement of the Property.

Id.

       44.     There were no tenants residing at the Property during Junior Mortgagee’s

foreclosure action and thus none were served with Junior Mortgagee’s Summons and Complaint

and no tenant was deemed a necessary party defendant to the action. See Junior Mortgagee’s

Declaration of Regularity in Support of Judgment of Foreclosure and Sale and Caption

Amendment at ¶¶ 9 & 10 [Dist. Crt. Proc., Dkt No. 25] annexed hereto as Exhibit D (without

attachments) and Chief Judge Magistrate’s Report and Recommendation, So-Ordered July 19,

2017 at pg 8 [Dist. Crt. Proc., Dkt. No. 34] annexed hereto as Exhibit E.

       45.     On or about September 6, 2017, a foreclosure judgment was entered in favor of

Junior Mortgagee in the amount of $126,183.86 [Dist. Crt. Proc., Dkt. No. 38] annexed hereto as

Exhibit F.

       46.     The Property was scheduled for a foreclosure sale on December 7, 2017 with the

sale being subject to all liens. See Referee’s Report of Sale [Dist. Crt. Proc., Dkt. No. 43] annexed

hereto as Exhibit G.

       47.     At the December 7, 2017 foreclosure sale of the Property (subject to all liens), the

Junior Mortgagee bid its judgment amount of $126,183.86 and was the highest bidder. See

Referee’s Report of Sale [Dist. Crt. Pro., Dkt. No. 43] annexed hereto as Exhibit G.

       48.     According to the website of the Delaware Department off State, Division of

Corporations, Debtor was incorporated in the State of Delaware on December 27, 2017. See

Entity Detail annexed hereto as Exhibit H.




                                                 9
      Case 1-19-41320-nhl        Doc 39     Filed 08/08/19     Entered 08/08/19 18:32:02




       49.     On or about January 22, 2018, a Referee’s Deed in Foreclosure was issued to

Debtor rather than Junior Mortgagee. See Referee’s Deed in Foreclosure, dated January 22, 2018

and recorded April 12, 2018, Land Doc No. 695266 annexed hereto as Exhibit I.

       50.     On March 6, 2019, Debtor filed a voluntary petition pursuant to chapter 11 of the

Bankruptcy Code without any supporting schedules.

       51.     On March 21, 2019 Debtor filed its schedules of assets and liabilities. [Bankr. Dkt.

No. 17]

       52.     Secured Creditor is the only creditor listed on the schedules. [Bankr. Dkt. No. 17]

       53.     Secured Creditor claim is listed on Schedule D of the Petition in the amount of

$642,035.22 and it is not marked contingent, unliquidated or disputed. [Bankr. Dkt. No. 17]

       54.     Debtor’s Statement of Financial Affairs does not report any income from the

Property. [Bankr. Dkt. No. 17]

       55.     On May 13, 2019, Debtor filed its Motion Setting Property Value and Seeking

Mediation (the “Motion to Value”) [Bankr. Dkt. No. 19].

       56.     On June 18, 2019, Debtor filed its Reply to the Secured Creditor’s Opposition (the

“Reply”) [Bankr. Dkt. No. 29]. The Reply stated that a full appraisal is “neither necessary nor

feasible at this time because the Property is inhabited by squatters…” See Reply at ¶¶ 5 & 11.

Bankr. Dkt. No. 29].

       57.     By email, dated July 18, 2019, Debtor’s counsel stated that in addition to the

squatter living in one of the two units, Borrower is residing in the basement of the Property.

       58.     Debtor is not making payment towards real estate taxes on the Property.

       59.     Debtor failed to secure the Property after the December 7, 2017 foreclosure sale or

after Debtor received the Referee’s Deed in Foreclosure.


                                                10
      Case 1-19-41320-nhl        Doc 39     Filed 08/08/19      Entered 08/08/19 18:32:02




       60.     Debtor has failed to take steps to evict the squatters and/or Borrower from the two-

unit investment Property.

       61.     Debtor and Secured Creditor are unable to conduct interior appraisals of the

Property since Debtor alleges that it cannot access the interior of the Property due to squatters.

                         AS AND FOR A FIRST CAUSE OF ACTION
                            Failure to Secure Property After Purchase

       62.     Secured Creditor repeats and realleges each and every allegation contained in

paragraphs “1” though “61” as if more fully set forth herein.

       63.     Due to Debtor’s negligence in securing the Property, squatters and the Borrower

are currently residing on the Property and thus Secured Creditor is unable to access Property to

obtain interior appraisal.

       64.      Debtor is unable to confirm to Secured Creditor whether additional damages and/or

destruction have been occasioned from its failure to secure the Property, and/or if any other

hazardous conditions exist and/or lien ordinances are being violated which expose Secured

Creditor to liability, additional encumbrances, and/or monetary penalties.

       65.     Debtor has not reported any income from the Property. To date, all of Debtor’s

Monthly Operating Reports set forth that “Copies of IRS Form 6123 and Tax returns are not

included because Debtor has no income to report”. See Monthly Operating Reports, [Bankr. Dkt.

Nos. 21, 25, 26, 32 & 37] and Debtor’s Statement of Financial Affair [Bankr. Dkt. No. 17].

       66.     Secured Creditor and also Debtor’s chapter 11 estate has been damaged in an

amount not less than $642,035.225 which shall continue to increase. See Secured Creditor’s

Foreclosure Judgment.




                                                 11
      Case 1-19-41320-nhl        Doc 39     Filed 08/08/19      Entered 08/08/19 18:32:02




       WHEREFORE, Secured Creditor respectfully requests that this Court dismiss Debtor’s

claims, allow Secured Creditor’s claims and enter judgment in Secured Creditor’s favor and grant

it such further and different relief as the Court deems just and proper.

   Dated:      August 8, 2019
               Westbury, New York

                                        RAS BORISKIN LLC
                                        Attorneys for Secured Creditor
                                        900 Merchants Concourse
                                        Westbury, NY 11590
                                        Phone: (516) 280-7675
                                        Fax: (516) 280-7674


                                        By: /s/ Cleo Sharaf-Green
                                        Email: csharaf@rasboriskin.com




                                                 12
      Case 1-19-41320-nhl       Doc 39     Filed 08/08/19    Entered 08/08/19 18:32:02




                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on August 8, 2019, I caused the foregoing ANSWER and

COUNTERCLAIM to be electronically filed with the Clerk of Court by using the CM/ECF system,

and true and correct copies have been served via overnight mail on the following parties:


Seth D. Weinberg, Esq.
Hasbani & Light, P.C.
450 Seventh Avenue
Ste 1408
New York, NY 10123

Mitchell Lane NY LLC (DE)
1688 Meridian Ave
Ste 610
Miami Beach, FL 33139

United States Trustee
201 Varick Street, Suite 1006
New York, NY 10014

Dated: August 8, 2019
       Westbury, New York

                                     RAS BORISKIN, LLC
                                     Attorneys for Secured Creditor
                                     900 Merchants Concourse
                                     Westbury, NY 11590
                                     Phone: (516) 280-7675
                                     Fax: (516) 280-7674

                                     By: /s/ Cleo Sharaf-Green
                                      Cleo Sharaf-Green




                                               13
